The evidence excepted to was a history of the transaction and of the conduct of the parties in relation to it. The extent of useful inquiry as to such matters is determinable by the trial court. The plaintiff did not lose her right to contradict the defendant by calling him as a witness. P.S, c. 224, s. 15.
The evidence justified the remarks excepted to; but if that were not the fact the defendant would be remediless, for the court has found that they did not produce the verdict. The defendant has not transferred the evidence; consequently his exception to that finding cannot be considered.
Exceptions overruled. *Page 608